DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on April 08, 2019, claims 1-20 are now pending for examination in the application.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 04/02/14 and 11/05/15 has been considered by the Examiner and made of record in the application file.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitation “module”  has/have not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. (US Pub. No. 20160004742) in view of Schramm et al. (US Pub. No. 20130066880).

As to claim 1, Mohan et al. teaches a computer implemented method for providing fast data comparison, the computer implemented method comprising the steps of: 
configuring a computer processor (“processor” See Paragraph 28), the computer processor: 
selecting a source database and a target database from one or more databases (“first data source, and compared with the next selected data source” See Paragraph 39); 
extracting a source dataset and a target dataset respectively from the selected source database and the target database, each dataset comprising a plurality of data-strings (“the extracted value from the first source file can be hashed by the data harmonization system, and used as the key in 
assigning a unique key to each of the plurality of data-strings of each dataset (“the extracted value from the first source file can be hashed by the data harmonization system, and used as the key in a key value pair containing the key and the original row of data in the first source file as a string list” See Paragraph 39); 
generating a sequenced-file cache using corresponding unique keys assigned to each of the plurality of data-strings (“the key in a key value pair containing the key and the original row of data in the first source file as a string list” See Paragraph 39); 
reading incrementally, the sequenced-file cache, to perform data comparison between the source dataset and the target dataset (“the hashed value corresponding to the extracted value from the second source file is compared to the contents of the key value pair dictionary that was created by the data harmonization system from the first source file” See Paragraph 39).  Mohan et al. does not disclose reducing incrementally, size of extracted source and target datasets, to perform optimized data-comparison by eliminating any repetition in data-read and data comparison cycles.
	However, Schramm et al. teaches reducing incrementally, size of extracted source and target datasets, to perform optimized data-comparison by eliminating any repetition in data-read and data comparison cycles (“when interactively inputting the first input search pattern 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Mohan et al. (multiple databases) with Schramm et al. (searching objects in a database).  This would have facilitated software testing by being able to manage large datasets using cyclic data traversal and accelerating the ability to find the desired data.  See Schramm et al. Paragraphs 2-11.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database management.  

	The Mohan et al. reference as modified by Schramm et al. teaches all the limitations of claim 1.  With respect to claim 2, Mohan et al. teaches the  method as claimed in claim 1, further comprising the step of storing results of the data comparison process in a data- storage that is accessible to one or more users (“the new result csv file is returned to the end user to be opened” See Paragraph 39). 

	The Mohan et al. reference as modified by Schramm et al. teaches all the limitations of claim 1.  With respect to claim 3, Mohan et al. teaches the method as claimed in claim 1, wherein the source datasets and the target datasets are extracted based on extraction configurations provided by a user (“in some instances, the decision rule can be defined by a user via a graphical user interface that allows for visual manipulation of the relationships between 
	The Mohan et al. reference as modified by Schramm et al. teaches all the limitations of claim 1.  With respect to claim 4, Mohan et al. teaches the method as claimed in claim 1, wherein the unique key is assigned by using hash algorithm (“the extracted value from the first source file can be hashed by the data harmonization system, and used as the key in a key value pair containing the key and the original row of data in the first source file as a string list” See Paragraph 39). 
	The Mohan et al. reference as modified by Schramm et al. teaches all the limitations of claim 1.  With respect to claim 5, Mohan et al. teaches the  method as claimed in claim 1, wherein the unique key acts as a pointer for the selected string that facilitates in fast identification and extraction of data (“a database pointer” See Paragraph 46). 
	The Mohan et al. reference as modified by Schramm et al. teaches all the limitations of claim 1.  With respect to claim 6, Mohan et al. teaches the method as claimed in claim 1, wherein the one or more databases comprises one or more relational databases and one or more non-relational databases (“such as relational databases (e.g., Oracle, IBM DB2, Microsoft SQL Server, MySQL or PostgreSQL relational databases), one or more comma-separated values (CSV) files, one or more other pattern-delimited files, or other structured data format hierarchy” See Paragraph 54). 


	The Mohan et al. reference as modified by Schramm et al. teaches all the limitations of claim 1.  With respect to claim 9, Mohan et al. teaches the method as claimed in claim 1, wherein the size of extracted source and target datasets is reduced incrementally by marking the data being compared in its corresponding comparison cycle, and subsequently storing the marked data into a plurality of separate datasets including: 
a. a separate data-set in the source database (“data harmonization system can concatenate or combine the data stored in multiple columns or rows in a table (e.g., part of a database associated with a data source)”, See Paragraph 79); 
b. a separate data-set in the target database (“single string for comparison with the data stored in the columns of tables associated with a target data source (e.g., a target database)” See Paragraph 80); 

d. one or more matching data-sets from both the source and the target database (“If there is a match, then the actual value that corresponds to the (matched) hash value is read by the data harmonization system” See Paragraph 39). 

	With respect to claim 10, Mohan et al. teaches a system for providing fast data comparison, the system comprising: 
a computer processor (“processor” See Paragraph 28) configuring: 
a database module comprising one or more databases, a source database and a target database being selected from the one or more databases (“first data source, and compared with the next selected data source” See Paragraph 39); 
a data extraction and configuration module extracting a source dataset and a target dataset respectively from the selected source database and the target database, each dataset comprising a plurality of data-strings and a unique key is assigned to each of the plurality of data-strings of each dataset (“the extracted value from the first source file can be hashed by the data harmonization system, and used as the key in a key value pair containing the key and the original row of data in the first source file as a string list” See Paragraph 39); 

a fast data comparison module incrementally reading the sequenced-file cache to perform data comparison between the source dataset and the target dataset, and incrementally reducing size of extracted source and target datasets, to perform optimized data-comparison by eliminating any repetition in data-read and data comparison cycles (“the hashed value corresponding to the extracted value from the second source file is compared to the contents of the key value pair dictionary that was created by the data harmonization system from the first source file” See Paragraph 39).  Mohan et al. does not disclose reducing incrementally, size of extracted source and target datasets, to perform optimized data-comparison by eliminating any repetition in data-read and data comparison cycles.
	However, Schramm et al. teaches reducing incrementally, size of extracted source and target datasets, to perform optimized data-comparison by eliminating any repetition in data-read and data comparison cycles (“when interactively inputting the first input search pattern and/or the second input search pattern the combined candidate set is incrementally reduced” See Paragraph 33). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Mohan et al. (multiple databases) with 


With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 2, because claim 11 is substantially equivalent to claim 2.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 3, because claim 12 is substantially equivalent to claim 3.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 4, because claim 13 is substantially equivalent to claim 4.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 5, because claim 14 is substantially equivalent to claim 5.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 6, because claim 15 is substantially equivalent to claim 6.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 7, because claim 16 is substantially equivalent to claim 7.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 9, because claim 18 is substantially equivalent to claim 9.

With respect to claim 19, Mohan et al. teaches a computer program product comprising: 
a non-transitory computer readable medium having computer readable program code stored thereon, the computer readable program code comprising instructions that, when executed by at least one computer processor (“processor” See Paragraph 28), cause the at least one computer processor to: 
select a source database and a target database from one or more databases (“first data source, and compared with the next selected data source” See Paragraph 39); 
extract a source dataset and a target dataset respectively from the selected source database and the target database, each dataset comprising a plurality of data-strings (“the extracted value from the first source file can be hashed by the data harmonization system, and used as the key in a key value pair containing the key and the original row of data in the first source file as a string list” See Paragraph 39); 
assign a unique key to each of the plurality of data-strings of each dataset (“the extracted value from the first source file can be hashed by the data harmonization system, and used as the key in a key value pair containing the key and the original row of data in the first source file as a string list” See Paragraph 39); 

read incrementally, the sequenced-file cache, to perform data comparison between the source dataset and the target dataset  (“the hashed value corresponding to the extracted value from the second source file is compared to the contents of the key value pair dictionary that was created by the data harmonization system from the first source file” See Paragraph 39).  Mohan et al. does not disclose reducing incrementally, size of extracted source and target datasets, to perform optimized data-comparison by eliminating any repetition in data-read and data comparison cycles.
	However, Schramm et al. teaches reduce incrementally, size of the extracted source and target datasets, to perform optimized data-comparison by eliminating any repetition in data-read and data comparison cycles (“when interactively inputting the first input search pattern and/or the second input search pattern the combined candidate set is incrementally reduced” See Paragraph 33). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Mohan et al. (multiple databases) with Schramm et al. (searching objects in a database).  This would have facilitated software testing by being able to manage large datasets using cyclic data traversal and accelerating the ability to find the desired data.  See Schramm et al. Paragraphs 2-11.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database management.  
(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. (US Pub. No. 20160004742) and Schramm et al. (US Pub. No. 20130066880) in further view of Coriell et al. (US Pub. No. 20100191718).

The Mohan et al. reference as modified by Schramm et al. teaches all the limitations of claim 1.  With respect to claim 8, Mohan et al. as modified by Schramm et al. does not disclose wherein the data comparison between the source dataset and the target dataset is performed using cyclic data traversal algorithm.
However, Coriell et al. teaches all the limitations of claim 1.  With respect to claim 8, Mohan et al. teaches the method as claimed in claim 1, wherein the data comparison between the source dataset and the target dataset is performed using cyclic data traversal algorithm (“Multiple paths and cycles are handled as part of the two-pass algorithm (as described in conjunction with FIG. 3 below), where multiple paths on the downward pass are broken into separate branches and cycles are not an issue given auto-aliasing and the rule to not traverse back up paths already traversed in the downward path among other rules” See Paragraph 57). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Mohan et al. (multiple databases) and Schramm et al. (searching objects in a database) with Coriell et al. (database extraction).  This would have facilitated software testing by being able to manage large datasets using cyclic data traversal and accelerating the ability to find the desired data.  See Coriell et al. Paragraphs 3-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database management.  


With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 8, because claim 17 is substantially equivalent to claim 8.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20160275150 is directed to LIGHTWEIGHT TABLE COMPARISON [0011] there is provided a system for table data comparison. The system comprises: a memory configured to store data received from a source and a target database tables; a processor in communication with the memory, the processor configured to perform a method to: identify a block comprising a sub-set of rows of data of a source database table, and a corresponding block comprising sub-set of rows of data of a second database table; obtain a statistical value associated with data included in the identified block of the source table, and obtain a further statistical value of the data included in the corresponding block of the target table block; compare the statistical values to determine a matching result, and determine, based on a result of the comparing, whether the block of each source and target database table is consistent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS E ALLEN/Examiner, Art Unit 2154